DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China 08/12/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 07/22/2020 are accepted by the examiner.
Allowance
Claims 1-20 are allowed.
As of claim 1, the closest prior art Fukai (US 20130016961 A1) teaches a lens barrel which can be extended over a larger amount without increasing the length of the lens barrel in a collapsed state. A movable barrel having a cam formed on an inner periphery thereof is movable in an optical axis direction. The movable barrel is extended toward an object in a shooting state, and is housed in a collapsed state. A lens holding frame holds a first lens group disposed closest to an object side of lens groups arranged in the optical axis direction. The lens holding frame including a fitting portion for slidably 
Claims 2-10 are allowed as being dependent on claim 1.
As of claim 11, the closest prior art Fukai (US 20130016961 A1) teaches a lens barrel which can be extended over a larger amount without increasing the length of the lens barrel in a collapsed state. A movable barrel having a cam formed on an inner periphery thereof is movable in an optical axis direction. The movable barrel is extended toward an object in a shooting state, and is housed in a collapsed state. A lens holding frame holds a first lens group disposed closest to an object side of lens groups arranged 
Claims 12-20 are allowed as being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882